Narvaez v River View Redevelopment Co., LP (2017 NY Slip Op 00598)





Narvaez v River View Redevelopment Co., LP


2017 NY Slip Op 00598


Decided on January 31, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2017

Mazzarelli, J.P., Manzanet-Daniels, Feinman, Webber, Gesmer, JJ.


2933 304096/13

[*1]Shaya Narvaez, Plaintiff-Appellant,
vRiver View Redevelopment Co., LP, Defendant-Respondent.


Mirman, Markovits & Landau, P.C., New York (Ephrem J. Wertenteil of counsel), for appellant.
Brody & Branch LLP, New York (Tanya Branch of counsel), for respondent.

Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered November 9, 2015, which granted defendant's motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
Triable issues of fact exist in this action where plaintiff was injured when she slipped on a wet condition and fell as she descended the stairs in defendant's building. Plaintiff testified that the source of the wet condition that caused her fall was a leaky pipe on the fifth-floor stairwell that she had previously observed and lodged complaints about to defendant's personnel. Such testimony raises triable issues as to whether a recurring condition existed that was left unaddressed by defendant (see Cignarella v Anjoe-A.J. Mkt., Inc., 68 AD3d 560, 561 [1st Dept 2009]; O'Connor-Miele v Barhite & Holzinger, 234 AD2d 106 [1st Dept 1996]). Although the superintendent of defendant's building denied that the condition ever existed, credibility issues are properly reserved for the trier of fact.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 31, 2017
CLERK